department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division number release date date legend org organization name uil org address xx date address address person to contact contact telephone number in reply refer to te_ge review staff ein last date for filing a petition with the tax_court dear this is a final adverse determination_letter revoking org’s exempt status under sec_501 as an organization described under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons has not been operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 org is not a charitable_organization within the meaning of sec_1_501_c_3_-1 a substantial part of your activities consists of providing down payment assistance to home buyers to finance the assistance you rely on home sellers and other real-estate related businesses that stand to benefit from these down payment assistance transactions the donation from the home seller corresponds to the amount of the down payment provided in substantially_all of your down payment assistance transactions the manner in which you operate demonstrates you are operated for a substantial non exempt_purpose in addition your operations further the private interests of the persons that finance your activities accordingly you are not operated exclusively for exempt purposes described in sec_501 based upon the reasons above we are revoking your exempt status under a sec_501 as an organization described in sec_501 effective january 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending date and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street nw washington dc the last day for filing a petition for declaratory_judgment is you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to internal_revenue_service taxpayer advocates office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service te_ge division golden gate ave stop m sec_7401 san francisco ca taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx12 legend org organization name president presidnet-2 president qth and companie sec_5th address address xx date xyz state website website president mb mortgage banker bank bank co-1 thru cco-6 issue whether an organization whose primary purpose is operating a down-payment assistance programs is operated exclusively for charitable purposes within the meaning of sec_501 facts overview org is a xyz not-for-profit corporation incorporated on may 20xx president is org’ initial incorporator and president org’ address is address the corporation is formed under the nonprofit laws specifically for the purpose to a proclaim collaborate instruct encourage inspire and motivate people to increase their value and participation in prayer b assist fund direct promote and lead in practical responses to the needs of people thus serving as testimonials to the power of prayer application_for recognition of tax-exempt status the organization filed form_1023 application_for recognition of exemption on december 20xx in part ii of the application org described in past present and planned activities as follows a the primary purpose of this corporation is to increase participation in prayer the results should be identifiable in the process and results or the activity or prayer b the secondary purpose of this corporation shall be to consult encourage and guide cities churches agencies and individuals in meeting the needs of the impoverished and working poor this will be done by conduction opportunities for them to acquire basic essentials for the pursuit of life and godliness ie - food housing home skills life skills etc casting vision among servant leaders in the market place and pastors of congregations in specific geographic areas will be foundational to this process and when coupled with extended sessions of prayer it becomes powerful the focus of these prayers will focus on a personal purity - in honor of the holy god and his son jesus b righteous revelations - with spouse children neighbors etc c expressions of love - identifying and serving the needs of others form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx12 legend org organization name president presidnet-2 president 4th and companies address address xx date xyz state website website president mb mortgage banker bank bank co-1 thru co-6 i the organization listed its source of support as follows donations from individuals churches business foundations trust etc the organization described its fundraising activities as follows planned - selective mailings - letters - banquets - grant requests - etc on may 20xx based on the information that org provided in its application_for exemption and on the assumption that org would operate in the manner represented in its application org was recognized as of may 20xx as a tax-exempt_organization as described in sec_501 the organization was given an advanced ruling period from may 20xx ending on december 20xx the org was granted a status federal returns no form_990 or any other federal returns were filed by the organization the organization’s gross_receipts each year were less than operation of org down payment assistance program according to its website visited on website org is organized with the purpose of first to encourage people to pray more both alone and together they do this through pastors prayer summits marketplace prayer gatherings and teaching pastors how to lead their congregations into deeper prayer relationships secondly it is our desire to help people enjoy the benefits of homeownership through down payment assistance org looks for people who are paying rent and find it hard to come up witha _ down payment mb a banker from co-1 provides free credit reports to all who apply he spends the time helping people find the appropriate means to correct any credit problems most of those that have received help thought that homeownership was something that was very far in their future if possible at all as a service to the community org began their home buyers seminars in january 20xx in that short_period of time org have helped around families to become homeowners and have exceeded several million in home sales through this down payment assistance program it is our desire to help people enjoy the stewardship and benefits of homeownership we start by removing the fears and help people determine where they are we help them to face past failures with hope form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx12 org legend org organization name president presidnet-2 president 4th and companies address address xx date xyz state website website president mb mortgage banker bank bank co-1 thru co-6 and to set them on the path to homeownership co-1 has provided us with tools to help make wise decisions regarding financing mb provides credit evaluations guidance direct access to funding which fit peoples current needs and provide options for the future org wants to help with down payment assistance if necessary to get fha funding realtors have joined our team and are available to help find motivated sellers who can cover the closing costs businesses and churches have joined up with us and allowed us to share our vision with their employees and congregations in april we will be presenting our vision to the employees of the co-2 as well as co-3 check with your pastor or your supervisor to find out when one of our home buyers seminar’s can be provided for you benefits down payment assistance free credit report and consultation closing cost less than dollar_figure you shop for the home you desire increasing your estate reducing your taxes building equity etc fha supported loans sponsored by president org mb co-1 the advertisements on the website for the dpa program stated do any of the following questions apply to you do you currently pay rent where now do you think that owning your own home would enhance your life and the lives of those you love most of the people we help pay less than dollar_figure to become homeowners and their monthly payment is equal or less than the rent they are currently paying why not give us a try a community service of co-4 with org you can receive a free credit score and report you will need w-2’s past years and a paycheck stub there are available gift funds to assist in home purchases home payments can be less than rent no credit is not bad learn more about how you can qualify for a home loan form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx12 org legend org organization name president presidnet-2 president 4th and companies address address xx date xyz state website website president mb mortgage banker bank bank co-1 thru co-6 18t -buy a home with no money down -use your va or fha eligibility programs -how to qualify with no credit _ -or less than perfect credit -first time home buyer why pay rent if you can buy a home during the past months org has assisted families in becoming home owners help you too for more information phone us at let us org promoted its dpa program to home buyers through its website website many of the participants in org’ dpa program utilize federal housing administration fha financing for their home purchase to qualify for a federally insured mortgage a buyer must make a down payment in a specified minimum amount generally equal to of the purchase_price to qualify under applicable department of housing and urban development hud rules such a buyer may only receive gifts to use for the down payment from a relative employer labor_union charitable_organization close friend governmental agency or public entity the seller cannot loan money to the buyer for the down payment the documents submitted by org stated org receives applications from potential grant recipients those applications are passed to the hud approved bank co-1 the application is processed by the bank to determine their capacity to purchase a home it is a pre-approval basis for a specific level of loan the amount is based on the appropriate guidelines from fha regarding debt income ratios credit history employment history etc if the person is not currently mortgage ready the bank provides a set of guidelines for them to follow for the next several months or years to prepare themselves for home ownership if the person is pre-approved then org directs them to sellers realtors etc and provide them with financial guidelines for what housing amounts they can qualify for they are placed on our list of qualified buyers and go looking for a house available on the market in their price range org works with sellers either owners properties listed with realtors or a list of potential properties for approved families compiled by the organization org the sellers provide a financial concession on the cost of the house and helping in the covering of closing cost regarding the actual transfer of the financial concession from the seller into org happens as part of the paper trail at the time of closing the transfer of a gift from org to the buyer also takes place at the closing and is documented by a gift letter the concession from the seller is made in general to org org makes gifts to qualified applicants because the concession from the seller and the gift to the buyer all take place in the paper work at closing there is not an actual deposit of cash dollars made into the account of org and there is not a check cut from org to the buyer therefore the amounts transacted are not showing on any of the financial statements of org the entire transaction form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx12 legend org organization name president presidnet-2 president and companies address address xx date xyz state website website president mb mortgage banker bank bank co-1 thru co-6 analysis of the documents concluded that in 20xx org promoted a down payment assistance dpa program for home buyers the organization did not actually gift any funds to home buyers instead the organization worked with co-5 and co-1 to operate the dpa program co- stated it operated a down payment assistance program through co-6 a non-profit c public service charity this information was found from documentation received by org revealed co-5’s ein was irs records revealed that for the year ended december 20xx co- was a taxable entity and was required to file form_1120 us corporation income_tax return the organization’s address according to irs records was address co-1 is a bank for-profit entity the president of co-5 and vice president of co-1 was president-2 these two organizations co-5 and co-1 worked in conjunction and operated the dpa program org indirectly operated the program by promoting the program through its website and word of mouth the sellers enter an agreement by paying a service fee to co-1 of co-5 co-1 credits the buyer from the seller fees as a gift from org through closing documents paper trail org does not actually give any cash or gifts to the home buyers the actual funds the buyer receives is from co-1’s closing fees disguised as a gift from org through the closing documents in addition co-1 keeps the difference between the service fee line on hud form and the gift line hud form further org claimed that the seller’s payment is made in general to org when in fact org makes no gifts to qualified applicants at all in essence these transactions result in a circular flow of the money the sellers make payments to co-1 co-1 provides the funds to the buyers through a paper trail using org to satisfy the fha requirement of down payments being made by not-for-profits the buyers use the funds to make the down payment necessary to purchase the seller’s home because the amount of the contributions were directly related to the amount of the down payment assistance provided to the buyers plus the service fee the actual source of the down payment assistance is the seller’s contribution org received a total of dollar_figure during the year under audit mb a loan officer with co-1 donated dollar_figure to the organization co-5 donated dollar_figure to org the rest of the funding came from individuals these funds are used in the organization’s prayer summit and prayer teaching activities org does not engage in any fundraising activity there is no outside public funding provided to this program org does not have any other source of funds to conduct the dpa program law argument sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided that no part of form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx12 org legend org organization name president presidnet-2 president ath and 6‘ companie sec_5 address address xx date xyz state website website president mb mortgage banker bank bank co-1 thru co-6 the net_earnings of such corporations inures to the benefit of any private_shareholder_or_individual see sec_501 sec_1_501_c_3_-1 of the income_tax regulations provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 an organization must not engage in substantial activities that fail to further an exempt_purpose in 326_us_279 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 defines the term charitable for sec_501 purposes as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the advancement of education id sec_1_501_c_3_-1 provides in part that the term educational for sec_501 purposes relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 if the trade_or_business furthers an exempt_purpose and if the organization’s primary purpose does not consist of carrying on an unrelated_trade_or_business in easter house v u s cl_ct aff'd 846_f2d_78 fed cir the u s court of federal claims considered whether an organization that provided prenatal care and other health-related services to pregnant women including delivery room assistance and placed children with adoptive parents qualified for exemption under sec_501 the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization’s argument that the adoption services merely complemented the health-related services to unwed mothers and their children rather the form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx12 legend org organization name president presidnet-2 president qt and companie sec_5th address address xx date xyz state website website president mb mortgage banker bank bank co-1 thru co-6 15t court found that the health-related services were merely incident to the organization’s operation of an adoption service which in and of itself did not serve an exempt_purpose the organization’s sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits in addition although the organization provided health care to indigent pregnant women it only did so when a family willing to adopt a woman’s child sponsored the care financially that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite accordingly the court found in 92_tc_1053 the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with entities of a particular political_party and that most of the organization’s graduates worked in campaigns for the party’s candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting the party’s candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 the court concluded by stating that even if the political party’s candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in a non-select manner american campaign academy t c pincite in 71_tc_202 the court held that an organization that marketed handicrafts made by disadvantaged artisans through museums and other non-profit organizations and shops operated for exclusively charitable purposes within the meaning of sec_501 the organization in cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence collected by the bureau of indian affairs or other government agencies the organization marketed only handicrafts it purchased in bulk from communities of craftsmen the organization did not market the kind of products produced by studio craftsmen nor did it market the handicrafts of artisans who were not disadvantaged the court concluded that the overall purpose of the organization’s activity was to benefit disadvantaged communities the organization’s commercial activity was not an end in itself but the means through which the organization pursued its charitable goals the method the organization used to achieve its purpose form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx12 org legend org organization name president presidnet-2 president 4th and companie sec_5th address address xx date xyz state website website president mb mortgage banker bank bank co-1 thru coo-6 3rd did not cause it to serve primarily private interests because the disadvantaged artisans directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans therefore the court held that the organization operated exclusively for exempt purposes described in sec_501 in 283_fsupp2d_58 d d c 20xx the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which the organization conducted its activities the court found that it was operated for a nonexempt commercial purpose rather than for a tax-exempt purpose as the court stated among the major factors courts have considered in assessing commerciality are competition with for-profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations see also 950_f2d_365 7th cir holding that a religious_organization which ran restaurants and health food stores in furtherance of its health ministry did not qualify for tax-exempt status because it was operated for substantial commercial purposes and not for exclusively exempt purposes rev_rul 20xx-27 discussed three situations of organizations providing financial help to low- income home buyers and whether each qualified as charitable within the meaning of sec_501 situation described an organization x formed to help low-income families purchase decent safe and sanitary homes throughout the metropolitan area in which x was located x made assistance available exclusively to low-income individuals and families to provide all or part of the funds they need to make a down payment on the purchase of a home x used standards set by federal housing statutes and administered by hud to determine who is low-income x offered financial counseling seminars and conducted other educational activities to help prepare the potential low-income home buyers for the responsibility of home ownership x would require a home inspection report for the property that the applicant intended to buy to ensure the house is habitable before making the grant to fund its down payment assistance program and other activities x conducted a broad based fundraising program that attracted gifts grants and contributions from several foundations businesses and the general_public x’s staff did not know the identity of the party selling the home to the grant applicant or identities of any other parties such as real_estate agents or developers who may have received a financial benefit from the sale further x did not accept any contributions contingent on the sale of a particular property or form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx12 org legend org organization name president presidnet-2 president 4th and companies address address xx date xyz state website website president mb mortgage banker bank bank co-1 thru cco-6 18t properties the revenue_ruling held that by providing financial assistance to low-income families for the down payment on a home the organization relieved the poor and distressed y is a nonprofit corporation that is like x in all respects as set forth in situation situation except as follows under y’s grant making procedures y’s staff considering a particular applicant’s application knows the identity of the party selling the home to the grant applicant and may also know the identities of other parties such as real_estate agents and developers who may receive a financial benefit from the sale moreover in substantially_all of the cases in which y provides down payment assistance to a home buyer y receives a payment from the home seller further there is a direct correlation between the amount of the down payment assistance provided by y in connection with each of these transactions and the amount of the home seller’s payment to y finally y does not conduct a broad based fundraising campaign to attract financial support rather most of y’s support comes from home sellers and real estate-related businesses that may benefit from the sale of homes to buyers who receive y’s down payment assistance y’s reliance on the seller’s payments for most of its funding indicate that the benefit to the home seller is a critical aspect of y’s operations in this respect y is like the organization considered in easter house which received all of its support from fees charged to adoptive parents so that the business_purpose of the adoption service became its primary goal and overshadowed any educational or charitable purpose y does not qualify for exemption from federal_income_tax as an organization described in sec_501 situation z is a nonprofit corporation formed to combat community deterioration in an economically depressed area that has suffered a major loss of population and jobs studies have shown that the average income in the area is below the median level for the state z cooperates with government agencies and community groups to develop an overall plan to attract new businesses to the area and to provide stable sources of decent safe and sanitary housing for the area residents without relocating them outside the area as part of the renewal project z receives funding from government agencies to build affordable housing units for sale to low and moderate- income families as a substantial part of its activities z makes down payment assistance available to eligible home buyers who wish to purchase the newly-constructed units from z z also offers financial counseling seminars and conducts other educational activities to help prepare potential low and moderate-income home buyers for the responsibility of home ownership to fund its down payment assistance program and other activities z conducts a broad based fundraising program that attracts gifts grants and contributions from several foundations businesses and the general_public in situation although z does not limit its down payment assistance program to low-income recipients z’s down payment assistance program still serves a charitable purpose described in sec_501 because it combats community deterioration in a specific economically depressed area that has suffered a major loss of population and jobs z is department of the treasury - internal_revenue_service explanation of items form_886 a name of taxpayer org schedule no or exhibit year period ended 20x x12 legend org organization name president presidnet-2 president 4th and companie sec_5th address address xx date xyz state website website president mb mortgage banker bank bank co-1 thru co-6 18t operated exclusively for charitable purposes z qualifies for exemption from federal taxation as an organization described in sec_501 down payment assistance payments for home buyers in situation sec_1 and are made by those organizations out of a detached and disinterested generosity and from charitable or like impulse rather than to fulfill any moral or legal duty and thus qualify for exclusion from such home buyers’ gross incomes as gifts under sec_102 in situation in substantially_all of the cases in which y provides down payment assistance to a home buyer y receives a payment from the home seller that directly correlates to the amount of the down payment assistance y provides to the home buyer in those cases the payments received by the home buyers do not qualify for exclusion_from_gross_income as gifts under sec_102 unlike in situation sec_1 and in situation the down payment assistance received by those home buyers represents a rebate or purchase_price reduction as a rebate or purchase_price reduction the down payment assistance is not includible in a home buyer’s gross_income under sec_61 and the amount of the down payment assistance is not included in the home buyer’s cost_basis under sec_1012 as adjusted under sec_1016 revrul_67_138 1967_1_cb_129 held that helping low-income persons obtain adequate and affordable housing is a charitable activity because it relieves the poor and distressed or underprivileged in revrul_67_138 the organization carried on several activities directed to assisting low-income families obtain improved housing including conducting a training course on various aspects of homebuilding and homeownership coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans revrul_70_585 1970_2_cb_115 discussed four situations of organizations providing housing and whether each qualified as charitable within the meaning of sec_501 situation described an organization formed to construct new homes and renovate existing homes for sale to low- income families who could not obtain financing through conventional channels the organization also provided financial aid to low-income families who were eligible for loans under a federal housing program but did not have the necessary down payment the organization made rehabilitated homes available to families who could not qualify for any type of mortgage when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained from federal loans and contributions from the general_public the revenue_ruling held that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed form_8 86a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx12 legend org organization name president presidnet-2 president 4th 5t and companies address address xx date xyz state website website president mb mortgage banker bank bank co-1 thru co-6 situation described an organization formed to ameliorate the housing needs of minority groups by building housing units for sale to persons of low and moderate income on an open-occupancy basis the housing was made available to members of minority groups who were unable to obtain adequate housing because of local discrimination the housing units were located to help reduce racial and ethnic imbalances in the community as the activities were designed to eliminate prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling held that the organization was engaged in charitable activities within the meaning of sec_501 situation described an organization formed to formulate plans for the renewal and rehabilitation of a particular area in a city as a residential community the median income level in the area was lower than in other sections of the city and the housing in the area generally was old and badly deteriorated the organization developed an overall plan for the rehabilitation of the area sponsored a renewal project and involved residents in the area renewal plan the organization also purchased an apartment building that it rehabilitated and rented at cost to low and moderate income families with a preference given to residents of the area the revenue_ruling held that the organization was described in sec_501 because its purposes and activities combated community deterioration situation described an organization formed to alleviate a shortage of housing for moderate- income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the revenue_ruling held that the organization failed to qualify for exemption under sec_501 because the organization’s program was not designed to provide relief to the poor or further any other charitable purpose within the meaning of sec_501 and the regulations benefiting private interests even if an organization's activities serve a charitable_class or are otherwise charitable within the meaning of sec_501 it must demonstrate that its activities serve a public rather than a private interest within the meaning of reg sec_1_501_c_3_-1 revrul_72_147 1972_1_cb_147 held that an organization that provided housing to low income families did not qualify for exemption under sec_501 because it gave preference to employees of business operated by the individual who also controlled the organization the ruling reasoned that although providing housing for low-income families furthers charitable purposes doing so in a manner that gives preference to employees of the founder’s business primarily serves the private interest of the founder rather than a public interest in kj's fund raisers v commissioner t c memo aff'd u s app lexis 2d cir the tax_court held and the second circuit affirmed that an form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx12 org legend org organization name president presidnet-2 president 4th and companie sec_5th address address xx date xyz state website website president mb mortgage banker bank bank co-1 thru co-6 18t organization formed to raise funds for distribution to charitable causes did not qualify for exemption under sec_501 because its activities resulted in a substantial private benefit to its founders the founders of the organization were the sole owners of kj's place a lounge at which alcoholic beverages were served the founders served as officers of the organization and at times also controlled the organization’s board the tax_court found and the second circuit agreed that the founders exercised substantial influence over the affairs of the organization the organization’s business consisted of selling lucky or similar instant win lottery tickets to patrons of kj's place the organization derived most of its funds from its lottery ticket sales the organization solicited no public donations the lottery tickets were sold during regular business hours by the owners of the lounge and their employees from the proceeds of the sales of the lottery tickets the organization made grants to a variety of charitable organizations although supporting charitable organizations may be a charitable activity the tax_court nevertheless upheld the commissioner’s denial of exemption to the organization on the ground that the organization’s operation resulted in more than incidental private benefit the tax_court held and the second circuit affirmed that a substantial purpose of kj's activities was to benefit kj’s place and its owners by attracting new patrons by way of lottery ticket sales to kj's place and by discouraging existing customers from abandoning k j's place in favor of other lounges where such tickets were available thus the organization was not operated exclusively for exempt purposes within the meaning of sec_501 an organization does not serve a public rather than a private interest within the meaning of reg c -1 d if any of its assets or earnings inure to the benefit of any insiders or disqualified persons sec_1_501_c_3_-1 inurement is any transfer of charitable assets to the organization’s insiders for which the organization does not receive adequate_consideration inurement can take many forms generally to be deductible as a charitable_contribution under sec_170 a transfer to a charitable_organization must be a contribution or gift a charitable_contribution is a transfer of money or property without receipt of adequate_consideration made with charitable intent 477_us_105 a payment generally cannot be a charitable_contribution if the payor expects a substantial benefit in return american bar endowment pincite see also 449_f2d_413 ct_cl substantial benefits are those that are greater than those that inure to the general_public from transfers for charitable purposes which benefits are merely incidental to the transfer singer pincite sec_102 provides that the value of property acquired by gift is excluded from gross_income a gift proceeds from a ‘detached and disinterested generosity ’ admiration charity or like impulses ’ 363_us_278 ‘out of affection respect form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx12 legend org organization name president presidnet-2 president 4th and companie sec_5 address address xx date xyz state website website president mb mortgage banker bank bank co-1 thru co-6 15t payments that proceed from the constraining force of any moral or legal duty or from the incentive of anticipated benefit’ of an economic nature are not gifts duberstein u s pincite thus payments attendant to ordinary business or commercial transactions or that proceed primarily from the moral or legal obligations attendant to such transactions are not gifts effective date of revocation an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service sec_1_501_a_-1 rev_proc 20xx-4 dollar_figure cross-referencing dollar_figure et seq 20xx-1 c b an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization’s character purposes or methods of operation after the determination_letter is issued sec_601_201 revproc_90_27 1990_1_cb_514 the commissioner may revoke a favorable determination_letter for good cause sec_1_501_a_-1 revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented sec_601_201 rev_proc 20xx-4 dollar_figure cross-referencing dollar_figure et seq analysis according to documentation submitted by the org and interview the sellers provide a financial concession on the cost of the house the entire transaction regarding the actual transfer of financial concession from the seller into org happens as part of the paper trail at the time of closing the transfer of a gift from org to the buyer takes place at the closing and is documented by a gift letter there is no actual deposit of cash dollars made into the account of org and there is no check cut from org to the buyer organizations that operate the dpa program through org co-5 corp - this org no longer has a website but its website from the internet archive states that this org operated a down payment assistance program through co-6 a c public service charity in 20xx neither co-5 nor co-6 is showing up on pub idrs research revealed that co-5 ein during 20xx12 was required to file form_1120 per bmfolo further the address on irs records is address per the closing agent instructions and disbursement form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended 20xx12 org legend org organization name president presidnet-2 4th and companie sec_5th address addre sec_2 president xx date xyz state website website president mb mortgage banker bank bank co-1 thru cco-6 18t authorization submitted to the irs by the taxpayer the president of this organization was president-2 co-1 corporation - co-1 is a bank that participates in the fha program co-1 started its relationship with org from realtors in the congregation co-1 was the lender for all of the home sales according to president of org president-2 is the vp of co-1 org does not engage in any fundraising activity there is no outside public funding provided to down payment assistance program the down payment assistance program is funded by service fees paid_by the seller further the down payment assistance is not directly operated by org but the program is operated by co-1 co-5 the two organizations used org’ c non profit status although org conducts home buying seminars one on the first thursday of every month org primary involvement in the dpa program was to provide the gift letter and c non profit status to co-1 co-5 to satisfy the hud requirements of hud handbook rev chapter sec_3 org does not qualify as an organization described in sec_501 because it promotes and operates a program that does not exclusively serve an exempt_purpose described in sec_501 provides substantial private benefit to persons who do not belong to a charitable_class the home sellers and the bank co-1 only an insubstantial portion of the activity of an exempt_organization may further a nonexempt purpose as the supreme court held in 326_us_279 the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes org ’ total reliance for financing its dpa activities on home sellers or other real-estate related businesses standing to benefit from the transactions demonstrates that the program is operated for the substantial purpose of benefiting private parties like the organization considered in 92_tc_1053 org is structured and operated to assist the private parties who fund it and give it business sellers who participate in org’ dpa program benefit from achieving access to a wider pool of buyers thereby decreasing their risk and the length of time the home is on the market they also benefit by being able to sell their home at the home’s full listed price or by being able to reduce the amount of the negotiated discount on their homes real_estate professionals particularly co-1 who participate in org’ dpa program benefit from increased sales volume and the attendant increase in their compensation org dpa program is operated also for the benefit of co-1 and co-5 org facilitates home sales between members of the community and co-1 the mortgage_lender for all buyers co-1 form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx12 legend org organization name president presidnet-2 president 4th companies and 5th address address xx date xyz state website website president mb mortgage banker bank bank co-1 thru co-6 benefits through these transactions by receiving an increase volume in business co- has a financial interest in all of the dpa transactions co-1 a bank was the lender for all of the home buyers although home buyers were free to seek other lenders co-1 provides free credit reports to all who apply in 20xx there were closed loans total sales were dollar_figure total down payment assistance paid was dollar_figure the down payment assistance was funded by service fees it is evident from the foregoing that org’ dpa program provides ample private benefit to the various parties in each home sale co-1 through org requires the home seller to reimburse it dollar-for-dollar for the amount of funds expended to provide down payment assistance on the seller’s home plus an administrative fee of several hundred dollars per home sale org secures an agreement from the seller stipulating to this arrangement prior to the closing no dpa assistance transactions take place unless co-1 is assured that the amount of the down payment plus the fee is or will be paid_by the seller upon closing co-1’s receipt of a payment from the home seller corresponding to the amount of the down payment assistance in virtually every transaction indicates that the benefit to the home seller and others involved in the transaction is not a mere accident but rather an intended outcome of org’ operations in this respect org is like the organization considered in easter house which provided health care to indigent pregnant women but only when a family willing to adopt a woman’s child sponsored the care financially operating a trade_or_business of facilitating home sales is not an inherently charitable activity unlike the trade_or_business in 71_tc_202 org’ trade_or_business was not utilized as a mere instrument of furthering charitable purposes but was an end in itself org through co-1 provided services to home sellers for which it charged a market rate fee org did not receive any funds from parties that did not have interest in the down payment transactions like the organizations considered in american campaign academy supra and easter house v u s cl_ct aff'd 846_f2d_78 fed cir a substantial part of org’ activities furthered commercial rather than exempt purposes based on the foregoing org has not operated exclusively for exempt purposes and accordingly is not entitled to exemption under sec_501 a seller’s payment to org co-1 co-5 is not tax deductible as a charitable_contribution under sec_170 because the seller receives valuable consideration in return for the payment in addition the seller’s payment to org co-1 co-5 is not tax deductible to the seller because the payment is compulsory furthermore the payments from the home sellers to org co-1 co-5 also do not qualify as gifts under sec_102 the payments from the home sellers do not proceed from detached and disinterested generosity but rather in response to an anticipated economic benefit namely form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended 20xx12 legend org organization name president presidnet-2 president 4th and companie sec_5th address address xx date xyz state website website president mb mortgage banker bank bank co-1 thru co-6 3f4 facilitating the sale of the seller’s home under 363_us_278 such payments are not gifts for purposes of sec_102 the government proposes revoking org’ exemption back to january 20xx because the organization operated in a manner materially different from that represented in its application_for exemption in its application_for exemption signed under penalties of perjury on december 20xx org represented that the organization’s financial support would be derived from donations from individuals churches businesses foundations trusts etc despite these representations in its application_for exemption org did not receive any donations to operate its down payment assistance program the organization’s income from the dpa program was derived from the concessions fees required of the seller to pay org’ operation of its dpa activities in a manner materially different from that represented in its application_for exemption justifies retroactive revocation of org’ determination_letter conclusion in order to qualify for exemption under sec_501 an organization must be both organized and operated to achieve a purpose that is described under that code section org’ dpa program is not operated in accordance with internal_revenue_code sec_501 and the regulations thereunder governing qualification for tax exemption under code org provides down payment assistance purportedly in the form of a gift to individuals and families for the purchase of a home org operates in a manner indistinguishable from a commercial enterprise org’s primary activity is brokering transactions to facilitate the selling of homes org’ primary goal is to maximize the fees from these transactions because org’s primary activity is not conducted in a manner designed to further sec_501 purposes org is not operated exclusively for exempt purposes within the meaning of sec_501 for the foregoing reasons revocation of exempt status is proposed because the facts show that in 20xx org operated in a manner materially different from that represented in its form_1023 application the government proposes that the revocation be effective retroactively to the year under audit december 20xx taxpayer’s position org ’ position with respect to the issues facts applicable law and government’s position as discussed in this report is unknown
